Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-10-2003

Coleman v. Philadelphia
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1280




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Coleman v. Philadelphia" (2003). 2003 Decisions. Paper 121.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/121


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

      THE UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                   ___________

                      No. 03-1280
                      ___________

                  SHAWN COLEMAN,

                            Appellant

                              v.

            CITY OF PHILADELPHIA; BETH
            JONES; MIMI ROSE, ASST DIST
           ATTORNEY, INDIVIDUALLY AND
             IN HER OFFICIAL CAPACITY




                      ___________

ON APPEAL FROM THE UNITED STATES DISTRICT COURT
   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                (Civil Action No. 02-CV-201)
    District Judge: The Honorable Clarence C. Newcomer
                        ___________

        Submitted Under Third Circuit LAR 34.1(a)
                   November 6, 2003

BEFORE: McKEE, SMITH, and GREENBERG, Circuit Judges,

               (Filed: November 11, 2003)
                                       ___________

                               OPINION OF THE COURT
                                    ___________


SMITH, Circuit Judge.

       Appellant Shawn Coleman challenges the decision of the District Court to grant

summary judgment in his suit against the City of Philadelphia (“the City”) and Beth Jones

(“Jones”). 1 That suit alleged violations of the Civil Rights Act of 1866, 42 U.S.C. § 1981,

and the Civil Rights Act of 1871, 42 U.S.C. § 1983, as well as malicious prosecution by

the City, and malicious prosecution and false arrest and imprisonment by Jones.2

       The issues raised on appeal include (1) whether the District Court properly found

that Coleman’s discovery requests were untimely or that Coleman had ample opportunity

to conduct discovery; (2) whether the District Court’s grant of summary judgment was

appropriate; and (3) whether the District Court’s denial of Coleman’s Motion for

Reconsideration was proper. We conclude that the District Court correctly resolved all

three issues, and we affirm the grant of summary judgment for the City and Jones on all

of Coleman’s claims.



  1
   The District Court had jurisdiction over this case pursuant to 28 U.S.C. § 1331. This
Court has jurisdiction pursuant to 28 U.S.C. § 1291.
  2
    Assistant District Attorney Mimi Rose was also named in the suit, but the charges
against her were dismissed separately and that decision is not challenged by appellant.

                                             2
                                              I.

       Coleman was employed as a police officer for the City of Philadelphia until his

arrest in connection with a domestic dispute involving fellow officer Beth Jones.

Following an Internal Affairs Division (“IAD”) investigation, the District Attorney

requested a warrant for Coleman’s arrest, which was approved by the Bail Commissioner.

       In accordance with the Department’s uniform policy requiring automatic dismissal

of any police officer who is arrested, regardless of the outcome of the underlying criminal

matter, Coleman received notice of his dismissal from the Department on January 13,

2000, the day of his arrest. Coleman was later found not guilty following trial and was

reinstated to the Department with full back-pay and benefits.3 Notwithstanding that

result, Coleman alleges, inter alia, that the City’s customs, practices or policies relating to

his dismissal from the Department following the dispute with Jones were applied in a

racially motivated manner against black police officers.

                                              II.

       On October 8, 2002, the parties attended a pretrial conference during which,

according to both parties, the District Judge met with counsel and set a discovery deadline




  3
     The arbitrator based that decision on his determination that Coleman’s version of the
incident was more credible than Jones’ account.

                                               3
of October 31, 2002 and a trial date of November 5, 2002.4 During that conference,

Coleman’s counsel requested that the time for discovery be extended to at least thirty days

but the District Judge denied that request. One day before the deadline for the completion

of discovery, Coleman’s counsel issued her first set of discovery requests.5 On the

deadline for completion of discovery, Coleman’s counsel served notice of the deposition

of Beth Jones, to be held at 11 a.m. that day.

       Coleman’s counsel suggests that because the Rule 16 order was not entered, she

should be excused from complying with the deadlines set for completion of discovery.

While we note that Rule 16(e) states that “an order shall be entered reciting the action

taken,” counsel for both parties attended the October 8th conference and neither disputes

the October 31 deadline for the conclusion of discovery. Had Coleman’s counsel

harbored any doubts as to whether changes had been made to the discovery schedule in

the interim, there was nothing to prevent her from making appropriate inquiries with

either the clerk or opposing counsel.



  4
     The pretrial order from that conference was never entered, but on October 24, 2002,
the District Court faxed an Order dated October 9, 2002 to Coleman’s counsel. Because
Coleman’s counsel had moved to a new office without informing the court of her new
contact information, she did not actually receive that Order until October 30, 2002. The
record is silent on whether the Court had attempted unsuccessfully to forward the Order
to her prior to October 24th.
  5
     These requests were faxed and mailed to counsel for the City and Jones and included
interrogatories, and requests for admissions and for production of documents.

                                                 4
       The scope and conduct of discovery are committed to the sound discretion of the

district court and review is for abuse of discretion. See Petrucelli v. Bohringer &

Ratzinger, 46 F.3d 1298, 1310-11 (3d Cir. 1995). This Court required, in In re Fine

Paper Antitrust Litig., 685 F.2d 810, 818 (3d Cir. 1982), that the appellant show that the

district court’s action with respect to discovery “made it impossible to obtain crucial

evidence,” and noted that “implicit in such a showing is proof that more diligent

discovery was impossible.” This Court “will not interfere with a trial court’s control of

its docket except upon the clearest showing that the procedures have resulted in actual

and substantial prejudice to the complaining litigant.” Id. (internal quotation omitted).

       Such a showing of prejudice has not been proffered by Coleman here. Rather, we

note that Coleman’s counsel did not even commence discovery until the day before the

deadline for completion and therefore squandered the limited discovery period afforded

her client. It was Coleman’s counsel’s inaction, then, rather than the District Court’s

rulings on discovery, which made it impossible for Coleman to obtain crucial evidence.

       While the court is obliged to give a party opposing summary judgment an adequate

opportunity to obtain discovery, the Federal Rules provide a clear and necessary step for

counsel seeking additional time for discovery: submission of an affidavit under Rule 56(f)

requesting such additional time. Dowling v. City of Philadelphia, 855 F.2d 136, 139-40

(3d Cir. 1988). Coleman’s counsel neither made such a motion in the District Court, nor



                                              5
does she address her failure to do so in this appeal.

       Moreover, Coleman made no request for additional time until his Motion for

Reconsideration of Summary Judgment. Even if this Court were to construe that

argument as a Rule 56(f) proffer, the substantive requirements are still not met. See

Dowling at 140; Hancock Indus. v. Schaeffer, 811 F.2d 225, 230 (3d Cir. 1987);

Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90-91 (3d Cir. 1987).

                                             III.

       Our review of a grant of summary judgment is plenary. Simpson v. Kay Jewelers,

Division of Sterling, Inc., 142 F.3d 639 (3d Cir. 1998). Summary judgment is appropriate

where the pleadings, depositions, answers to interrogatories, and admissions on file,

together with the affidavits, reveal no genuine issue of material fact, and the moving party

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The Court’s

responsibility is to determine whether there exist any factual issues to be tried. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). An issue of material fact is “genuine” if

the evidence is such that a reasonable jury could return a verdict for the nonmoving party.

Id. at 248.

       Coleman argues that he did not have enough time to respond to the Motion for

Summary Judgment. The local rules for the Eastern District of Pennsylvania require that

“unless the Court directs otherwise, any party opposing the motion shall serve a brief in



                                              6
opposition . . . within fourteen (14) days after service of the motion and supporting brief.”

E.D.Pa. R. 7.1(c) (emphasis added). Coleman’s counsel asserts that on November 11th

the District Court Clerk instructed her to respond to the motion immediately. Although

the notice given by the Clerk may be questioned, the pace required comports with that

which had been established by the District Judge. It should not have come as a surprise,

given that the parties were to have been prepared to begin trial on November 5th.

       The District Court granted summary judgment after discovery had concluded and

before trial began. Coleman made no argument that he needed additional time for

discovery, nor did he reveal any facts which supported the existence of an actual dispute.

The grant of summary judgment at this stage was, therefore, entirely in line with the

purposes of Rule 56.

       Coleman also argues that the Court applied the wrong legal standard in evaluating

the strength of his claim and that it was error for the District Court to find that race was

not a factor in his termination. The caselaw, however, supports the District Court’s

application of the McDonnell Douglas mechanism to Coleman’s claims under §§ 1983

and 1981. McKenna v. Pacific Rail Serv., 32 F.3d 820, 826 n.3 (3d Cir. 1994). Under the

McDonnell Douglas paradigm, a plaintiff bears the initial burden of establishing a prima

facie case of race discrimination. Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994).

       The District Court properly found that Coleman failed to create a fact issue as to



                                              7
whether his termination was discriminatory because the facts alleged by Coleman did not

satisfy the fourth prong of the prima facie showing (i.e., that the action occurred under

circumstances giving rise to an inference of unlawful discrimination).

       Coleman claims that it was also error for the District Court to dismiss his state law

claims against Jones. We disagree. Coleman’s arrest was based on probable cause and

that fact is fatal to both of his state law claims. See Renk v. City of Pittsburgh, 641 A.2d

289, 293 (Pa. 1994); Lynch v. Johnson, 76 Pa. Commw. 8, 13 (1983).

                                             IV.

       Coleman’s final challenge to the District Court’s decision, that it erred in denying

his Motion for Reconsideration, also fails. “The purpose of a motion for reconsideration

is to correct manifest errors of law or fact or to present newly discovered evidence.”

Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). We review the District

Court’s denial of a motion for reconsideration for abuse of discretion. Id. We have

already reviewed the District Court’s grant of summary judgment for errors of law or fact

and determined that none exist. Coleman has not identified any newly discovered

evidence which would undermine the District Court’s decision to grant summary

judgment. Accordingly, the District Court properly denied Coleman’s Motion for

Reconsideration.

                                              V.



                                              8
      For the foregoing reasons, we will affirm the judgment of the District Court.


TO THE CLERK:
     Please file the foregoing opinion.
                                          By the Court,

                                          /s/ D. Brooks Smith
                                          Circuit Judge




                                            9